Citation Nr: 1230807	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  10-18 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right hand disability.  

2.  Entitlement to service connection for a left hand disability.  

3.  Entitlement to service connection for a right foot disability.  

4.  Entitlement to service connection for a left foot disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The Veteran had active service from November 1948 to November 1949 and from October 1950 to April 1952.  He received various decorations evidencing combat including the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision that denied service connection for right and left hand disabilities (claimed as frostbite of both hands) and for right and left foot disabilities (claimed as frostbite of the feet, residuals of bilateral trench foot, and as bilateral athlete's foot).  

In November 2011, the Board remanded this appeal for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the right upper extremity began during active service.  

2.  The Veteran's peripheral neuropathy of the left upper extremity began during active service.  

3.  The Veteran's peripheral neuropathy of the right lower extremity began during active service.  

4.  The Veteran's peripheral neuropathy of the left lower extremity began during active service.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right upper extremity was incurred in active service.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 1154(a), (b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  

2.  Peripheral neuropathy of the left upper extremity was incurred in active service.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 1154(a), (b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  

3.  Peripheral neuropathy of the right lower extremity was incurred in active service.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 1154(a), (b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  

4.  Peripheral neuropathy of the left lower extremity was incurred in active service.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 1154(a), (b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity.  As this represents complete grants of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for a "chronic disease," may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2011), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. At 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran essentially contends that he has a right hand disability, a left hand disability, a right foot disability, and a left foot disability that are all related to service.  He specifically maintains that he has disabilities of both hands and both feet as a result of frostbite he suffered during his period of service in Korea.  He further reports that he was treated for bilateral trench foot by a corpsman during service, and that he was treated for bilateral athlete's foot while serving at the Alameda Air Station in California.  The Veteran reports that he has suffered from right and left hand disabilities and right and left foot disabilities since service.  

As noted above, the Veteran had active service from November 1948 to November 1949 and from October 1950 to April 1952.  He received various decorations evidencing combat including the Combat Action Ribbon.  His available DD-Form 214 for his second period of service from October 1950 to April 1952 indicates that he had one month and eleven days of foreign and/or sea service.  An October 2000 statement from the Department of the Navy, Headquarters United States Marine Corps, indicates that the Veteran received his Combat Action Ribbon for his service in Korea.  

The Veteran's service treatment records for his first period of service from November 1948 to November 1949 show that at the time of a November 1948 enlistment examination, his spine and extremities were noted to be normal.  A November 1948 medical history report, dated five days after the November 1948 enlistment examination report, indicated that the Veteran had flat feet, first degree, that were not considered disabling.  An October 1949 separation examination report reflects a notation that the Veteran's spine and extremities, as well as his feet, were normal.  A November 1949 examination report includes a notation that the Veteran's spine and extremities were normal.  

The Veteran's service treatment records for his second period of service from October 1950 to April 1952 do not specifically show complaints, findings, or diagnoses of any disabilities of the hands and feet.  

Post-service private and VA treatment records show treatment for variously diagnosed right and left foot disabilities, as well as for peripheral neuropathy of the bilateral upper and lower extremities.  

For example, a January 2005 report from Sapling Grove Family Physicians notes that the Veteran complained of decreased sensation in his bilateral heels, as well as in three toes of the left foot and the top of the left foot.  The assessment included type II diabetes mellitus.  

A November 2009 VA treatment entry reflects, as to the Veteran's extremities, that he had decreased sensation and hallux valgus of both feet with onychomycosis.  The impression included diabetes and a history of frostbite.  

A December 2009 VA podiatry consultation report states that the Veteran reported that he had decreased sensation of the right foot and left foot.  The impression was onychomycosis of the nails of the right and left feet, diabetes mellitus, and neuropathy.  

A June 2011 general medical examination report notes that the Veteran's claims file was reviewed.  In regard to the sensory examination, the examiner reported that, as to the ulnar nerve, the Veteran had decreased vibration, pain/pinprick, and light touch of the fourth and fifth fingers of both hands.  The Veteran also had decreased vibration, pain/pinprick, and light touch in the peroneal, sural, lateral, cutaneous, and plantar nerves of both feet.  The diagnoses included diabetes and peripheral neuropathy.  The examiner indicated that the Veteran's peripheral neuropathy was not a complication of diabetes mellitus because it preceded the onset of the Veteran's type II diabetes mellitus by many years.  

A January 2012 VA feet examination report indicates that the Veteran's claims file was reviewed.  The Veteran reported that he served on active duty in the Marine Corps from "January" 1948 to "January" 1949 and that he was then recalled to active duty and served from October 1950 to April 1952.  He stated that during his second period of service, he served in Korea from January 1951 to January 1952.  The Veteran indicated that in January 1951, he was exposed to severe cold weather with temperatures going as low as minus 30 degrees.  He reported that during that time, he and members of his unit were unable to obtain replacement socks or felt linings for their boots.  The Veteran maintained that his toenails became black and fell off in about one month.  He stated that his toes became numb, especially his great toes.  The Veteran stated that he never sought medical attention for his numbness until he mentioned his symptoms to a medical provider about ten years earlier.  He indicated that his numbness had persisted from 1951 to the present.  The Veteran stated that his diabetes mellitus was diagnosed approximately eight years earlier and that he had been on insulin since around the time his diabetes was diagnosed.  It was noted that the Veteran's historical statements applied equally to both feet.  

The examiner related a diagnosis of frostbite (claimed by the Veteran) and diagnosed in 1951.  The examiner reported that the Veteran had a peripheral sensory neuropathy involving the lumbosacral plexus, bilaterally, with markedly reduced sensation in both lower extremities below the mid calf level.  The examiner indicated that although the Veteran had diabetes mellitus of approximately eight years duration which could cause those exact findings, he presented a credible and competent history of the onset of those symptoms to the time of his exposure to severe cold in Korea in the winter of 1951.  The examiner commented that based on the Veteran's statements, which were felt to be credible and competent, as well as the above findings, she believed that his sensory neuropathy of the lower extremities was at least as likely as not a result of his exposure to cold in 1951 as he reported.  The examiner stated that her opinion and her findings applied to both of the Veteran's feet.  

A January 2012 VA hand and finger conditions examination report reflects that the Veteran's claims file was reviewed.  The Veteran reported that in January 1951 and February 1951 his hands were exposed to cold while serving in Korea.  He indicated that he did have wool gloves and nylon mittens.  The Veteran stated that the cold caused numbness in all the fingers of both of his hands, but especially in the third, fourth and fifth fingers.  He maintained that he had suffered from persistent numbness in those three fingers, bilaterally, since the cold exposure.  The Veteran indicated that the fingernails of his right third, fourth, and fifth fingers became black and fell off during the cold exposure in Korea.  He stated that he did not seek medical attention during the time of his exposure to the cold.  The Veteran reported that he first mentioned that he had numbness in his hands to a medical provider approximately ten years earlier.  

The diagnosis was peripheral neuropathy of both hands.  The examiner stated that the Veteran had peripheral sensory neuropathy involving both palms, but especially in the distribution of the ulnar nerve in both hands.  The examiner indicated that although the Veteran had diabetes mellitus of approximately eight years duration which could cause those exact findings, he presented with a credible and competent history of the onset of those symptoms to the time of his exposure to severe cold in Korea in the winter of 1951.  The examiner commented that based on his statements, which were felt to be credible and competent, and the above findings, she believed that the sensory neuropathy of the Veteran's hands was at least as likely as not a result of his exposure to cold in 1951 as he reported.  The examiner noted that her opinion and her findings applied to both of the Veteran's hands.  

In a January 2012 addendum to both the January 2012 VA feet examination report and the VA hand and fingers conditions examination report, the examiner stated that it should be noted that no mention of hand or feet conditions was observed pursuant to the various examinations while the Veteran was in active service, to primarily include the examination at the time of the Veteran's separation from service in April 1952.  The examiner indicated that, however, it was felt that such was consistent with his statement that he did not seek medical attention during service.  

The Board notes that the medical evidence shows that the Veteran is currently diagnosed with peripheral neuropathy of the right and left upper extremities and peripheral neuropathy of the right and left lower extremities.  The Board observes that as the Veteran was awarded the Combat Action Ribbon for his service in Korea during the Korean War, an award indicative of participation in combat, his reports of being subjected to cold weather conditions and of sustaining frostbite or cold weather injuries to his bilateral hands and bilateral feet are considered credible.  See U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Additionally, the Board notes that the Veteran is competent to report the incurrence of cold weather, or frostbite, injuries during service, as those injuries are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board further observes that after a review of the Veteran's claims file, a VA examiner, as noted pursuant to the January 2012 VA feet and hand and finger conditions examination reports, specifically commented that based on the Veteran's statements, which were felt to be credible and competent, and the above findings, she believed that his sensory neuropathy of the hands and lower extremities was at least as likely as not a result of his exposure to cold in 1951 as he reported.  The Board notes that because the Veteran is competent to report that he had right and left hand and right and left foot symptoms in service; continuous right and left hand and right and left foot symptomatology since service; and current symptoms that form the basis for diagnosis of disability, such evidence tends to relate the Veteran's currently diagnosed peripheral neuropathy of the right and left upper extremities and the right and left lower extremities to his period of service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, the Board observes that there are competent and credible lay statements that corroborate the Veteran's account of having right and left hand as well as right and left foot problems since service.  Moreover, the Board finds that the evidence is not sufficient to rebut the presumption that the Veteran's peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities became manifest during his combat service.  See Reeves.  

After considering all the evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has peripheral neuropathy of the right and left upper extremities, and peripheral neuropathy of the right and left lower extremities had their onset during his period of combat service.  Therefore, the Board finds that peripheral neuropathy of the right and left upper extremities, and peripheral neuropathy of the right and left lower extremities, were incurred in active service, warranting service connection.  The benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) has been considered in making this decision.  


ORDER

Service connection for peripheral neuropathy of the right upper extremity is granted.  

Service connection for peripheral neuropathy of the left upper extremity is granted.  

Service connection for peripheral neuropathy of the right lower extremity is granted.  

Service connection for peripheral neuropathy of the left lower extremity is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


